Case 18-16416         Doc 51-1    Filed 09/16/19 Entered 09/16/19 13:07:26            Desc Proposed
                                        Order Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 IN RE:                                              CASE NO. 18-16416

 Excell Brown, Jr.;                                  CHAPTER 13

 Debtor(s).                                          JUDGE Jacqueline P. Cox

  AGREED ORDER CONDITIONING THE AUTOMATIC STAY & CO-DEBTOR STAY

          On the motion of Specialized Loan Servicing, LLC, secured creditor herein, for the entry of
 an order modifying the automatic stay and co-debtor stay to permit it to foreclose its mortgage on
 said real estate:
          IT IS HEREBY ORDERED that the automatic stay in this case, as it applies to the interest
 of Specialized Loan Servicing, LLC, its successors and/or assignees in the real property,
 commonly known as 7518 South Ridgeland Avenue, Chicago, Illinois 60649, shall continue in
 effect under the following conditions:
 1.       The debtor(s) shall make the following stipulation payments timely and directly to
          Specialized Loan Servicing, LLC. These payments include the 6/01/2019 to 7/01/2019
          post-petition payments of $749.70 each, post-petition attorney fees/costs in the amount of
          $1,231.00, with a suspense credit of $0.03, minus funds tendered in the amount of $704.00,
          for a total post-petition default amount of $2,026.37. If any of the following payments are
          not received by its due date or are returned NSF, the automatic stay shall be automatically
          modified to permit foreclosure, without further order of the Court, upon 14 days written
          notice to the debtor(s) and to the attorney for debtor(s), during which period the debtor(s)
          may cure the said default:
          a)   $337.73 due on or before the end of the month plus the 08/01/2019 regular payment.
          b)   $337.73 due on or before the end of the month plus the 09/01/2019 regular payment.
          c)   $337.73 due on or before the end of the month plus the 10/01/2019 regular payment.
          d)   $337.73 due on or before the end of the month plus the 11/01/2019 regular payment.
          e)   $337.73 due on or before the end of the month plus the 12/01/2019 regular payment.
          f)   $337.72 due on or before the end of the month plus the 01/01/2020 regular payment.
Case 18-16416         Doc 51-1        Filed 09/16/19 Entered 09/16/19 13:07:26         Desc Proposed
                                            Order Page 2 of 2


 2.       The debtor(s) shall thereafter continue making timely post-petition mortgage payments as
          per the terms of the security agreements.

 3.       If debtor(s) fall(s) two (2) months in default on any payment, as referred to in paragraphs 1
          and 2, the automatic stay and co-debtor stay shall be automatically modified to permit
          foreclosure, without further order of the Court, upon 14 days written notice to the debtor(s)
          and to the attorney for debtor(s), during which period the debtor(s) may cure the said
          default. In the event Debtor becomes delinquent after two (2) notices of default, then upon
          the third default the automatic stay and co-debtor stay shall terminate as to the Movant
          without further recourse to this Court and Movant shall be allowed to take any and all steps
          necessary to exercise any and all rights it may have in the property commonly known as
          7518 South Ridgeland Avenue, Chicago, Illinois 60649. Movant shall file a Notice of
          Termination of Debtor and Co-Debtor Stay with the Court in the event the stay is
          terminated pursuant to this paragraph.


 4.       In the event of a default, the Debtor(s) shall tender the required funds along with a $100.00
          service fee, payable to Specialized Loan Servicing, LLC, to the offices of Anselmo
          Lindberg & Associates LLC at the address below. The payment must be made in the form
          of a certified check, money order, or cashier's check. The $100.00 service fee will be
          collectible against the Debtor(s), payable to either Creditor or its counsel pursuant to the
          terms of the notice regarding the default. For purposes of determining when the stay is
          modified, the stay shall be considered modified upon the expiration of the cure term when
          the Debtor(s) fail to cure.
 DATED:                                                ENTER:

 _/s/ Nisha B. Parikh ______________________________________
 Attorney for Creditor                   Bankruptcy Judge


 _/s/ Robert Bansfield Jr._______
 Attorney for Debtor(s)

 ANSELMO LINDBERG & ASSOCIATES LLC
 1771 W. Diehl Road, Suite 120, Naperville, IL 60563-4947
 630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
 Bankruptcy@AnselmoLindberg.com
 THIS LAW FIRM IS DEEMED TO BE A DEBT COLLECTOR.
